Exhibit 10.2




LOCK-UP AGREEMENT




July 5, 2007




PASW, Inc.

9453 Alcosta Boulevard

San Ramon, CA 94583-3929




Re:­­­­­­­­­­­­­­­­­­

PASW, INC., a Delaware corporation (“PASW”), VirnetX, Inc., a

Delaware corporation (“VirnetX”) and the Securityholders signatory

hereto (each, a “Securityholder” and, collectively, the “Securityholders”)




Ladies and Gentlemen:

1.

Defined terms not otherwise defined in this agreement (the “Agreement”) shall
have the meanings set forth in that certain Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), dated June 12, 2007, between PASW,
VirnetX Acquisition, Inc., a Delaware corporation, and VirnetX.  Pursuant to
Section 4.1 of the Merger Agreement and in satisfaction of one of the covenants
set forth under the terms of the Merger Agreement, the undersigned
Securityholders irrevocably agree with PASW that, from the date hereof until
July ___, 2008 (the “Restriction Period”), subject to any extension as provided
in Paragraph 2 hereafter, each of such Securityholders will not offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by such Securityholder or any Affiliate of
such Securityholder or any person in privity with such Securityholder or any
Affiliate of such Securityholder), directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any shares of Pubco Common Stock or any securities convertible into or which may
be exercised to purchase any shares of Pubco Common Stock, acquired by the
Securityholders in connection with the Merger or issued in connection with such
securities (the “Securities”).  In order to enforce this covenant, PASW shall
impose irrevocable stop-transfer instructions preventing the Transfer Agent from
effecting any actions in violation of this Agreement.

2.

In the event that all of the shares of Pubco Common Stock issued by PASW in
connection with the Merger, upon conversion of the San Gabriel Convertible Debt
(the “San Gabriel Shares”), have not been registered, pursuant to a registration
statement filed with the SEC under the Securities Act, within nine (9) months
after the Closing Date, the Restriction Period shall be extended for such period
of time so that the San Gabriel Registrable Securities shall be available for
sale pursuant to a resale registration statement, Rule 144 (or Rule 144(k), if
applicable), promulgated under the Securities Act (“Rule 144”) and/or any other
applicable exemption under the Securities Act, for a period of three (3) months
prior to the expiration of the restriction of transfer of the Securities set
forth in this Agreement (such extension period, along with the Restriction
Period being hereinafter referred to as the “Extended Restriction Period”).

3.

Notwithstanding anything to the contrary contained herein, to the extent that at
any time that this Agreement remains in effect, only a portion of the San
Gabriel Shares have become available for sale for at least three (3) months, as
described in Paragraph 2 above, the transfer restrictions set forth in this
Agreement shall be released with respect to a percentage of each
Securityholder’s Securities equal to the percentage of the total number of San
Gabriel Shares that can be sold, as described Paragraph 2 above, until all San
Gabriel Shares are available for sale at least three (3)  months, at which time
this Agreement, and all restrictions on the transfer of the Securities contained
herein, shall be terminated and of no further force or effect.




4.

Notwithstanding anything to the contrary contained herein, this Agreement, and
all restrictions on the transfer of the Securities contained herein, will be
terminated as of any date on or after the expiration of the Restriction Period,
if the holders of the San Gabriel Shares do not elect to include all San Gabriel
Shares in a registration statement in which registration rights were available
and/or have not exercised their right to demand registration of the San Gabriel
Shares, prior to such date, in each case as provided under the terms of the
Registration Rights Agreement.




5.

Notwithstanding anything contained herein to the contrary, the Securityholders
shall have the right, during the Restriction Period (or the Extended Restriction
Period, as the case may be), to sell or otherwise transfer their Securities
pursuant to a private sale or any other transaction not involving the public
sale of such Securities, provided that, until such date that such Securities are
no longer subject to restrictions on transfer under this Agreement: (i) any such
Securities transferred shall remain “restricted securities,” as such term is
defined in Rule 144 promulgated under the Securities Act; (ii) all applicable
transfer restriction legends shall not be removed from the certificates for such
Securities; and (iii) the transferee(s) of any such Securities shall agree to be
bound by the terms of this Agreement with respect to any such Securities
transferred.




6.

It is specifically acknowledged and agreed that the shares of Pubco Common Stock
subject to the transfer restrictions contained in this Agreement do not include
either (i) shares of Pubco Common Stock issued in exchange and conversion of the
Bridge Convertible Debt (the “Bridge Shares”) or (ii) the 800,000 shares of
Pubco Common Stock underlying the Pubco Warrants issued pursuant to the
provisions of the Merger Agreement (the “Merger Warrants”), and to the extent
that a holder of Bridge Shares or Merger Warrants is required to execute this
Agreement as a result of its also holding shares of Pubco Common Stock issued in
exchange for Company Common Stock (the “Common Shares”), the restrictions on
transfer contained herein shall apply only to such holder’s Common Shares and
not its Bridge Shares or Warrant Shares, as the case may be.  




7.

The undersigned Securityholders acknowledge that the execution, delivery and
performance of this Agreement is a material inducement to PASW and VirnetX to
complete the transactions contemplated by the Merger Agreement and that PASW and
VirnetX shall be entitled to specific performance of each Securityholder’s
obligations hereunder.  Each Securityholder hereby represents, severally and not
jointly, that such Securityholder has the power and authority to execute,
deliver and perform this Agreement, that each Securityholder has received
adequate consideration therefor and that each such Securityholder will
indirectly benefit from the closing of the transactions contemplated by the
Merger Agreement.  

8.

This Agreement may not be amended or otherwise modified in any respect without
the written consent of PASW, VirnetX, and each Securityholder.  This Agreement
shall be construed in accordance with, and governed in all respects by, the
internal laws of the State of Delaware without giving effect to its principles
of conflicts of laws.  Each of the undersigned parties hereby waives any right
to a trial by jury.  

9.

By its signature below, PASW’s Transfer Agent hereby acknowledges and agrees
that, in accordance with this Agreement, it has placed irrevocable stop transfer
instructions on all Securities covered by this Agreement, except for such rights
to transfer the Securities, as provided in Paragraphs 3 and 5 hereof, until the
end of the Restriction Period (or the Extended Restriction Period, as the case
may be).  This Agreement shall be binding on successors and assigns of the
Securityholders with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of PASW and VirnetX.




This Agreement may be executed in two or more counterparts, all of which when
taken together may be considered one and the same agreement.







PASW, INC.







By: _______________________________

Name:

Title:







VIRNETX, INC.







By: _______________________________

Name:

Title:

Acknowledgement of Stop Order Instructions:




TRANSFER AGENT:







By: __________________________________

Name:

Title:







*** SECURITYHOLDER SIGNATURE PAGES FOLLOW***











Securityholder Signature Page to PASW, Inc. Lock-Up Agreement




The undersigned Securityholder agrees to comply with the restrictions on
transfer set forth in this Agreement.




SECURITYHOLDER:







By:_________________________________

Name:

Title:




Address for Notice:













Number of shares of  Pubco Common Stock







_____________________________________________________________________________

Number of shares of Pubco Common Stock subject to warrants, options, debentures
or other convertible securities.





















